             Case 1:18-cv-00289-JEB Document 45-3 Filed 08/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

    GILBERTO RODRIGUEZ CHAVERRA                      )
                                                     )
            Plaintiff,                               )
                                                     )
    v.                                               )     Civil Action No.: 1:18-cv-289-JEB
                                                     )
    U.S. IMMIGRATION AND CUSTOMS                     )
    ENFORCEMENT, et al.,                             )
                                                     )
            Defendants.                              )


                        PLAINTIFF’S STATEMENT OF MATERIAL FACTS
                                  PURSUANT TO LCVR 7(H)


            Pursuant to LCvR 7(h), Plaintiff respectfully submits the following statement of

material facts as to which there is no genuine issue:

         1. Plaintiff is the stepfather and Estate Administrator of 27 year-old Deferred Action

            for Childhood Arrivals (DACA) recipient Jeancarlo Alfonso Jimenez Joseph

            (Jean).1 ECF No. 3-1 Corrected Complaint (Compl.) ¶¶ 2, 22; ECF No. 10 Answer

            ¶¶ 2, 22.

         2. On June 1, 2017, Plaintiff submitted a FOIA request to ICE for “all records,

            including medical,” pertaining to Jean. Compl. ¶ 35; Answer ¶ 35.

         3. On October 3, 2017, he submitted a request to ICE for records relating to the

            Stewart Detention Center (SDC), where Jean died. Compl. ¶ 48; Answer ¶ 48.

         4. On August 12, 2020, ICE informed the Court that following the parties’ conferral

            about what Plaintiff alleged were inadequacies in the agency’s search responsive

            to these requests, it had located 2800 pages of responsive agency records, as well


1   Pronounced “Gene.”
                                                 1
       Case 1:18-cv-00289-JEB Document 45-3 Filed 08/21/20 Page 2 of 2




      as approximately 380 audio and video files. ECF No. 44, Joint Status Report

      (Aug. 12, 2020) (JSR) at 1.

   5. ICE “intends to complete its supplemental production of records by February 18,

      2021. JSR at 1.

Dated: August 21, 2020                  Respectfully submitted,

                                        /s/ R. Andrew Free
                                        R. ANDREW FREE, DDC Bar No.59830
                                        P.O. Box 90568
                                        Nashville, TN 37209
                                        Tel. 844-321-3221
                                        Fax: 615-829-8959
                                        Andrew@immigrantcivilrights.com
                                        Counsel for the Plaintiff




                                         2
